Title: To John Adams from Joseph Ward, 10 April 1809
From: Ward, Joseph
To: Adams, John



Most respected Sir
Boston April 10th, 1809.

I have long felt an inclination to write to you, two circumstances forbid me, want of matter, & having no personal weight to supply its place. Love and venerration, to Gentlemen, as well as to Ladies, sometimes prompt to a familiarity bordering on rudeness. Thus in time past I feared I might be led into an error in addressing you. The strong existence of those sensations, is the only apology I can offer for this intrusion.—Having witnessed for a long course of years your powerful efforts invariably directed to the best interests & permanent welfare of this Country, to have beheld these without emotions of high esteem & gratitude, I must have been dead to every sentiment & feeling which should animate the human breast.
There is no merit in being moved, when the cause is irresistible. The impressions I received so many years since, & which I shall retain so long as memory exists, have however been a source from which transient pains have arisen. To witness preeminent merit, repaid with faint applause, ingratitude, & sometimes persecution, has been too much even for my natural moderation to behold without a flash of indignation.—So long as I love my Country, which I trust will be through my whole existence, I cannot cease to love its benefactors; nor withold my efforts to repel every attack on their happiness or fame. Persuaded that posterity & future historians will duly estimate the merit of the illustrious founders of our Nation, & the statesmen who framed our excellent Constitutions, perhaps we ought not to suffer the tranquility of an hour to be disturbed by the piddling or snarling scribblers of a day, or the scurvy tribe who puff themselves off for patriots & aim to climb by clouding the fame of others, which shows their own littleness. Yet I cannot view the wretches without some emotion. I cannot compare them with the fire proof patriots of the Revolution, who stood a wall of adamant against the enemy, consumed sleepless nights & their vital fire to counteract the unceasing plots and machinations,—crossed oceans & traversed Europe braving all dangers and all deaths in their Country’s cause—without feeling something like contempt, mingled with indignation. If my ideas were equal to my feelings, & poverty of language did not imprison my thoughts, I should sometimes attempt to pierce with sharp points those whose insensibility mocks the arrows of plain truth. But I must leave them to time, and a stronger arm. And as for the real patriots, the fathers & guardians of our Country, one only reward remains for them, “the paradise of a good conscience”.—Great care is taken that they receive nothing else.
I am of no party, because no party supports the Constitution. A strict adherence to it, I consider essential to the duration of national union, & a free government; that every deviation is a step to ruin; that the amendments in name, have been breaches in fact. A system often altered, will not be regarded as a rule. Congress, and State Legislatures, assume a power over it, when “imperious necessity”, or “expediency,” in their judgement, requires them so to do. The double sale of Georgia lands, and the violation of solemn contracts, manifest the regard legislators pay to the principles, and prohibitions, of the Constitution.
I will take the liberty to enclose two addresses upon the subject of constitutional rights, printed and put into the hands of our legislators. Other addresses have been published in the newspapers from year to year during the session of the G. Court, and the opponents challenged to reconcile their opposition, with their oath to support the Constitution. But they chose to remain silent. Not a line has ever been published in answer to the principles & facts I have laid before the public eye. They tacitly acknowledge their truth, but show no signs of reformation. During the recent Session of the G. Court, they in answer to the Lieut. Governor’s Speech, observe, that “the legislators are bound by their Oaths to support the constitutional rights of the citizens.”—I immediately presented a memorial for my constitutional rights—I quoted their words, with an additional chain of laws, & facts, to prove that the demand is as equitable, as it is legal &—constitutional, But without effect, they swallowed the whole without choaking.
I claim no merit, & ask no favour of government but the humble one, that I may not be robbed—this grace & favour, their honors were not pleased to grant.
The misfortune of our Country is, that party views, absorb & sacrifice every thing. The great contest is for power,—& to “save money for the State,” right or wrong, in violation of the law, Constitution, or oaths,—is called patriotism—& is the road to popularity, and popularity the ladder to power.—Thus our promised “Government of Laws, & not of men,” is reversed. We have honest legislators, who see the evil & abhor it; but they do not possess the thunder & lightning necessary to move up a great mass of dead matter which naturally rolls down.
Too great a proportion of the talents, are in heads not sufficiently attracted by the needle that points to the celestial pole. Too many “who have a name to live, are dead.” We have republican tyrants—federal jacobins—mob statesmen—christian robbers—all dear “lovers of liberty & the people, and willing to rule them gratis.” And they do rule them.
As to my little self, I am so far north of my meridian, the hopes & fears of this world scarcely reach me. Being on one of the lowest rounds of a short ladder at the lower end of creation, I cannot fall far, and to rise is out of the question. Heavy losses by faithless bankrupts, & faithless governments, induced me four years since  to leave my native residence at Newton, where I meant to have passed the remainder of life in cultivating the earth, and to return to Boston. My operations are upon a narrow scale; but I view without envy, or longing eyes, some rise to power, & others in chariots of silver; and consider good men as the treasure the jewels & diamonds of this world. I have a precious interest of this kind yet left. But time is continually lessening the number. May God preserve those who remain.
In reviewing past events, the regret I felt on your leaving the helm of government, has increased with every succeeding year—I fear a long period may elapse before our Nation will again exhibit the features of wisdom vigour & prosperity it wore previous to your retirement—
I am not apt to indulge desponding ideas, nor to relax in efforts for relief when difficulties increase; but the notorious decline of principles, thickens the cloud, & is I think a very dark spot in our horizon. To see the Constitution, with the sacred ties to support it, trampled on in spite of remonstrances, which we might once have expected would alarm even the legislators of Georgia,—to witness the same in Massachusetts, the famed seat of science pure morals & sound maxims—shocks and almost extinguishes hope!—
But I will not  despair; this Country has ever been under the peculiar guardianship of Providence; although often punished, never forsaken. It may yet be “saved so as by fire”. The school of affliction, may correct our errors. It is the great teacher of mankind. And I think our Country may pass many years in it and pay very dear for instruction. After an age of confusion & mob governments, they may begin to read the “Defence of the Constitutions of the United States”—and listen to its instructions. I believe it to be as sound a maxim, that every step from the Constitution, is an advance to public ruin,—as that “every step from Virtue, is a step to pain.”—
I have for a long time laboured to stimulate our public men of talents to turn their attention to & employ their pens and tongues upon this all important subject. But they seldom touch it. They confess its importance; but are afraid of treading upon unpopular ground!—Thus the road to ruin grows broader and steeper.
Men whose object is to climb, must have consciences alive, to go against the popular current. If my imagination has formed too dark a picture of our political state, I wish to be corrected; and shall be happy to see my error.
There is, I humbly think, but one hope remains for our Country. If God in infinite mercy should diffuse a spirit of real Christianity among the people generally, they will inquire for the truth and embrace it; and blind party zeal would evaporate. But mere political knowledge will, I believe, never save the Nation. We want virtue, more than light; our heads are bad, but hearts are worse. That power which can mend both, must regenerate our Nation, or it will I fear be numbered, at no distant day, with the fallen Republicks & added to the despotisms that blot the history of the world.
If reasoning, could make any impression upon the public mind, I should, Sir, urge you, to write. But Sir, you best know what can be done, and how it can be best effected.—So long as the “Supreme Law of the Land”, and sacred oaths, are disregarded, nothing can arrest our progress to ruin.
If Sir, you can excuse this address, I will promise never again to tire your eyes with such a long dull story.
With every sentiment of regard, I have /  the honor to be, Sir, most respectfully your very /  Humble Servant.

Joseph Ward